          Case 2:20-cv-00966-NR Document 108 Filed 07/16/20 Page 1 of 13




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    DONALD J. TRUMP FOR                          )
    PRESIDENT, INC.; et al.,                     )
                                                 ) Civil Action
                 Plaintiffs,                     )
                                                 ) No.: 2-20-CV-966
          v.                                     )
                                                 )
    KATHY BOOCKVAR; et al.,                      )
                                                 ) Judge J. Nicholas Ranjan
                 Defendants.                     )


  MOTION FOR LEAVE TO FILE REPLY BRIEF IN SUPPORT OF MOTION FOR
A SPEEDY DECLARATORY JUDGMENT HEARING AND EXPEDITED DISCOVERY


         Plaintiffs 1 hereby seek leave to file a Reply Brief in support of their Motion for a Speedy

Declaratory Judgment Hearing and Expedited Discovery (“Motion”). As the Court did not address

a Reply Brief in its Order (ECF #7) and the Court’s Preferences do not provide for a Reply Brief

as of right (see, e.g., Practices and Procedures (rev. 1/6/20), Section II(f)&(h)), Plaintiffs are

seeking leave to file a short Reply Brief in support of their Motion to address several arguments

or contentions that were raised for the first time in the various Responses that were filed. 2 Some

of those new arguments are highlighted in this Motion to demonstrate the need for a Reply Brief.

In support of this Motion, Plaintiffs aver as follows:




1
  Plaintiffs are: (1) the principal committee for the reelection campaign of President Donald J.
Trump, (2) four members of the United States House of Representatives, representing the 13th,
14th, 15th, and 16th Congressional Districts of Pennsylvania and seeking reelection to another
term in office; (3) a national political committee that leads the Republican Party of the United
States; and (4) two qualified registered electors residing in Pennsylvania who would like to poll
watch in counties outside their residential counties.
2
  Plaintiffs understand it is the Court’s preference that Reply Briefs not be attached to a motion
seeking leave to file same. Accordingly, Plaintiffs have not prepared and attached a proposed
Reply Brief to this motion.
         Case 2:20-cv-00966-NR Document 108 Filed 07/16/20 Page 2 of 13




       1.      Nearly every Response or Joinder filed in Opposition to Plaintiffs’ Motion3

contains an argument that the requested expedited hearing should not be granted because

responsive pleadings have not been filed yet. See, e.g., Secretary of the Commonwealth Kathy

Boockvar’s Response (ECF #48), p. 5. The only support for such an argument comes from two

cases, one of which cites the other. See Perry v. Correct Care Sols., LLC, 2017 U.S. Dist. LEXIS

229393, at *7 (E.D. Va. June 2, 2017) (citing Drinan v. Nixon, 364 F. Supp. 853, 854 (D. Mass.

1973)). And, the earlier of the two cases has no analysis to reach its conclusion; instead, it is based

upon an implication and assumption. See Drinan, 364 F. Supp. at 854 (“Implicit in such provision,

however, is the assumption that prior to such order for a speedy hearing, the matter in issue will

have been joined by the filing of a responsive pleading.”). If permitted to file a Reply Brief,

Plaintiffs will explain why this cited authority is unavailing, including that the Honorable William

S. Stickman IV of this Court, fewer than two months ago, rejected this same argument and ordered

expedited discovery and an expedited hearing prior to the defendant filing a responsive pleading.

Compare Cty of Butler v. Wolf, Case No. 2:20-cv-00677-WSS, Doc. 13, pp.5-6 (arguing lack of

responsive pleading made requested hearing premature) with Cty. of Butler v. Wolf, 2020 U.S.

Dist. LEXIS 93484, at *15-17 (W.D. Pa. May 28, 2020) (Stickman, IV, J.) (ordering expedited

discovery and hearing). 4



3
  Not all Defendants filed a response or joinder in opposition to Plaintiffs’ Motion. Instead, out of
the sixty-eight (68) defendants, only 38 have filed or served a response or joinder. See ECF ## 43,
46, 48, 51, 59, 61, 63, 64, 65, 66, 67, 69, 70, 71, 73, 74, 76, 77, 80, 81, 82, 84, & 106; Adams
County Board of Elections’ Response (unfiled). Accordingly, the remaining 30 defendants do not
oppose the relief sought by Plaintiffs in their Motion. Moreover, one of the Responding
Defendants, Huntingdon County Board of Elections, filed its Answer to the Complaint without
raising any affirmative defenses or other issue concerning Plaintiffs’ standing. See ECF #36.
4
  Giving credence to Responding Defendants’ argument also would allow one party (or one side)
to unilaterally read out of Rule 57 a procedural mechanism for “the just, speedy, and inexpensive
determination of” an action (Fed.R.Civ.P. 1) by delaying until the last day possible to respond to
a complaint and by responding with a Rule 12 motion, which then sets up a briefing schedule and
                                                 -2-
         Case 2:20-cv-00966-NR Document 108 Filed 07/16/20 Page 3 of 13




       2.      Also appearing in nearly every Response filed is the assertion that Plaintiffs lack

standing to bring their claims. See, e.g., Defendant Crawford County Board of Elections’

Response (ECF #46), pp. 3-5. If permitted to file a Reply Brief, Plaintiffs will explain why that

assertion is wrong. See, e.g., Sandusky County Democratic Party v. Blackwell, 387 F.3d 565, 573-

74 (6th Cir. 2004) (“Appellees are political parties and labor organizations. They claim standing to

assert their own rights, and also the rights of their individual members. … Under these principles,

Appellees have standing to assert, at least, the rights of their members who will vote in the

November 2004 election. Appellees have not identified specific voters who will seek to vote at a

polling place that will be deemed wrong by election workers, but this is understandable; by their

nature, mistakes cannot be specifically identified in advance. Thus, a voter cannot know in

advance that his or her name will be dropped from the rolls, or listed in an incorrect precinct, or

listed correctly but subject to a human error by an election worker who mistakenly believes the

voter is at the wrong polling place. It is inevitable, however, that there will be such mistakes. The

issues Appellees raise are not speculative or remote; they are real and imminent.”); Pa. Democratic

Party v. Republican Party of Pa., 2016 U.S. Dist. LEXIS 153944, at *8-9 (E.D. Pa. Nov. 7, 2016)

(“I agree that Plaintiff has standing to proceed.”); Pierce v. Allegheny County Board of Elections,

324 F. Supp. 2d 684, 692-93 (W.D. Pa. 2003) (“Here, plaintiffs, who are voters, pled a sufficient

injury by alleging that, if this court does not act, there will be no mechanism by which absentee

ballots could be challenged for alleged violations of the election code and the United States

Constitution. The causation and redressability prongs are also met in this case. Based upon the

evidence presented, it is clear that plaintiffs’ challenges are traceable to defendant’s


requires a reasoned decision by the Court. And assuming the motion is denied, the party or side
then has additional time to delay the hearing by waiting until the last possible moment to file an
answer (assuming that party/side does not attempt to take an appeal of the decision). It is
inconceivable that a Rule designed to allow a Court to resolve a matter or portion thereof quickly
would be so easily contorted by the strategic conduct of one party or side.
                                                -3-
         Case 2:20-cv-00966-NR Document 108 Filed 07/16/20 Page 4 of 13




implementation of three different policies that appear inconsistent with a strict interpretation of the

election code and are also inconsistent with the policy in at least one other county. With regard to

the redressability prong, the relief that plaintiffs request in part - setting aside the hand-delivered

absentee ballots so that they are not commingled with the other ballots - would alleviate plaintiffs’

alleged injury and provide an opportunity to challenge the ballots. Therefore, plaintiffs have

standing to request a remedy with regard to the 937 hand-delivered absentee ballots that the Board

of Elections accepted under three inconsistent policies.”). See also Democratic Exec. Comm. v.

Detzner, 347 F. Supp. 3d 1017, 1025 (N.D. Fl. 2018) (“political parties ‘have standing to assert, at

least, the rights of its members who will vote in an upcoming election.’”) (citation omitted).

       4.      Moreover, many of the Responding Defendants argue that standing does not exist

because “[t]here is no harm to the right to vote or violation of the Equal Protection clause when

different counties implement different policies with respect to strictly local elections” and that

without voters from each of the named defendant counties, standing is non-existent. See, e.g.,

Defendant Crawford County Board of Elections’ Response (ECF #46), pp. 4-5. However, what

this argument ignores is that the upcoming November 4, 2020 General Election is a federal election

involving both federal and statewide candidates and not a local election confined to one county.

See Verified Complaint (ECF#4), ¶¶ 1, 8-12. Moreover, as this Court noted years ago, when

different standards are employed in different counties across the Commonwealth of Pennsylvania

to determine whether a ballot has been properly cast and should be counted in a federal or statewide

election, such “disparate treatment implicates the [federal] equal protection clause because

uniform standards will not be used statewide to discern the legality of a vote in a statewide

election.” Pierce, 324 F. Supp. 2d at 699.




                                                 -4-
         Case 2:20-cv-00966-NR Document 108 Filed 07/16/20 Page 5 of 13




       5.      The Responding Defendants also assert that Plaintiffs’ claims are deficient and

likely to be dismissed on a Rule 12 motion. 5 See, e.g., Secretary of the Commonwealth Kathy

Boockvar’s Response (ECF #48), p. 5. What is interesting, though, is that only one Responding

Defendant has explained what it believes the grounds may be for such a dispositive motion. ECF

#76. Assuming the grounds explicated in ECF #76 are the grounds that may be asserted by the

other Responding Defendants, Plaintiffs have arguments in response, which they will make clear

in a Reply Brief.

       6.      For example, the Responding Defendants claim that Plaintiffs’ Complaint should

be dismissed because other lawsuits are pending that raise allegedly similar claims. See ECF #76,

pp. 3-4. But, one of those suits (Pennsylvania Democratic Party v. Boockvar) was filed after this

lawsuit and the other two involve claims arising only under state law, not the federal constitution.

Here, Plaintiffs’ Complaint invokes federal question jurisdiction because the action arises under

the United States Constitution and the laws of the United States and involves a federal election.

See Verified Complaint (ECF#4), ¶ 6. The right of qualified citizens to vote in a state election

involving federal candidates is recognized as a fundamental right under the Fourteenth

Amendment of the United States Constitution. See Harper v. Virginia State Board of Elections,

383 U.S. 663, 665 (1966); Reynolds v. Sims, 377 U.S. 533, 554 (1964). Indeed, ever since the

Slaughter-House Cases, 83 U.S. 36 (1873), the United States Supreme Court has held that the

Privileges and Immunities Clause of the Fourteenth Amendment protects certain rights of federal


5
 To the extent any Responding Defendant chooses to proceed with a Rule 12 motion, that filing
must satisfy this Court’s requirement that any such motion be filed only after consultation with the
opposing party “to determine whether any purported defects with the complaint can be cured.”
Practices and Procedures (rev. 1/6/20), Section II(c)). Plaintiffs’ counsel raised this requirement
with Defendant Boockvar’s counsel during a July 8, 2020, telephone conference, but her counsel
was unable or unwilling to explain the grounds at that time, and none appear in her Response. See
ECF #48. Moreover, this Court expressly notes that the filing of a Motion to Dismiss normally
does not stay discovery. See Practices and Procedures (rev. 1/6/20), Section II(c).
                                               -5-
            Case 2:20-cv-00966-NR Document 108 Filed 07/16/20 Page 6 of 13




citizenship from state interference, including the right of citizens to directly elect members of

Congress. See Twining v. New Jersey, 211 U.S. 78, 97 (1908) (citing Ex parte Yarbrough, 110

U.S. 651, 663-64 (1884)). See also Oregon v. Mitchell, 400 U.S. 112, 148-49 (1970) (Douglas, J.,

concurring) (collecting cases). Similarly, once “the state legislature vests the right to vote for

President in its people, the right to vote ... is fundamental ...” Bush v. Gore, 531 U.S. 98, 104

(2000), such that “[a] significant departure from the legislative scheme for appointing Presidential

electors presents a federal constitutional question.”      Bush, 531 U.S. at 113 (Rehnquist, J.,

concurring). See also Smiley v. Holm, 285 U.S. 355, 365 (1932). Further, “[e]very voter in a

federal … election, … has a right under the Constitution to have his vote fairly counted, without

its being distorted by fraudulently cast votes.” Anderson v. United States, 417 U.S. 211, 227

(1974). See also Reynolds, 377 U.S. at 555 (“the right of suffrage can be denied by a debasement

or dilution of the weight of a citizen’s vote just as effectively as by wholly prohibiting the free

exercise of the franchise”); id. at 560 (“in statewide and in congressional elections, one person’s

vote must be counted equally with those of all other voters in a State”).

        7.      Moreover, the suggested abstention doctrine is not applicable as the law Plaintiffs

are seeking to enforce is not complex and there is no realistic contest to the meaning of the statutes

at issue.

                a.     For example, the Pennsylvania Election Code expressly prohibits third-

party delivery or other ballot harvesting. See 25 P.S. §§ 3146.6(a) & 3150.16(a). See also .In re

Canvass of Absentee Ballots of Nov. 4, 2003 Gen. Election, 843 A.2d 1223, 1231 (Pa. 2004)

(“Section 3146.6(a) unequivocally provides that ‘the elector shall send [the absentee ballot] by

mail, postage, except where franked, or deliver it in person to the board of election.’ 25 P.S. §

3146.6(a) (emphasis added). The word ‘shall’ carries an imperative or mandatory meaning. …

Thus, under the statute’s plain meaning, a non-disabled absentee voter has two choices: send the
                                                -6-
         Case 2:20-cv-00966-NR Document 108 Filed 07/16/20 Page 7 of 13




ballot by mail, or deliver it in person. Third-person hand-delivery of absentee ballots is not

permitted.”) (citations omitted); id. at 1232 (“In Section 3146.6(a), there is nothing to suggest that

an absentee voter has a choice between whether he mails in his ballot or delivers his ballot in

person, or has a third-party deliver it for him. To construe Section 3146.6(a) as merely directory

would render its limitation meaningless and, ultimately, absurd. … Moreover, under the principle

of expressio unius est exclusio alterius, the General Assembly’s failure to describe an alternative

to mailing or in-person delivery of absentee ballots implies that third-person delivery is

forbidden.”) (citations omitted); id. at 1234 (“we hold that Section 3146.6(a)’s ‘in person’ delivery

requirement is mandatory, and that the absentee ballots of non-disabled persons who had their

ballots delivered in contravention of this mandatory provision are void.”) (citation omitted). Yet,

despite the clear language of the statute, some counties allowed third-parties to deliver absentee

and mail-in ballots for non-disabled voters in the June 2, 2020 Primary Election. See, e.g.,

Delaware    County     Press   Release,    June    1,   2020    (last   accessed   July   15,   2020)

https://www.delcopa.gov/publicrelations/releases/2020/primaryupdate_june1.html. 6

               b.      Also, the Election Code mandates that absentee and mail-in ballots be

mailed or delivered to the “county board of election,” that except for military and overseas ballots,



6
  At the time Plaintiffs filed their Complaint, they were unaware of the Delaware County Board of
Elections’ decision, announced the day before the June 2, 2020 Primary Election, to permit third-
party delivery of absentee and mail-in ballots for non-disabled voters, as articulated in the June 1,
2020 press release. Nor were Plaintiffs aware of that county board’s decision to authorize the
return of absentee and mail-in ballots to “ANY polling location on Election Day” via unmonitored
drop boxes in which voters were “not be required to check in with the [poll] workers.”
Additionally, Plaintiffs were unaware of the decision by the Delaware County Board of Elections
to allow those who received and completed absentee or mail-in ballots but did not want to return
them to the election board to appear at their respective polling location on Election Day and cast
provisional ballots which will “likely be included in the initial results” in violation of the Election
Code’s mandates. See 25 P.S. §§ 3146.16(b)(1)-(3), 3150.16(b)(1)-(3) & 3050(a.4). To the extent
necessary, Plaintiffs will amend their complaint, either as of right, by leave, or with consent, to
supplement their claims to add these now-known transgressions.
                                                  -7-
         Case 2:20-cv-00966-NR Document 108 Filed 07/16/20 Page 8 of 13




“a completed [absentee or mail-in] ballot must be received in the office of the county board of

elections no later than eight o’clock P.M. on the day of the primary or election,” and that no

election shall be held in a vacant lot or an office or building of an elected official. See 25 P.S. §§

3146.6(a) & (c), 3150.16(a) & (c), & 2729.1. Nevertheless, despite the Election Code’s clear and

unambiguous mandate, approximately twenty (20) county election boards, with Secretary

Boockvar’s knowledge and consent, allowed absentee and mail-in ballots to be returned to other

locations, such as in-person polling places, mobile collection sites, shopping centers, parking lots,

fairgrounds, parks, retirement homes, college campuses, fire halls, municipal government

buildings, and elected officials’ offices, and/or used unmonitored and/or unsecured “drop-off

boxes” or other similar means. See Verified Complaint (ECF#4), ¶¶ 103-110 & 115-116;

Delaware    County     Press   Release,    June    1,   2020   (last   accessed   July   15,   2020)

https://www.delcopa.gov/publicrelations/releases/2020/primaryupdate_june1.html.

               c.      Further, the Election Code mandates that absentee and mail-in ballots

“shall” be placed into an unmarked, securely sealed secrecy envelope which “shall then be placed

in” a properly filled out, dated, signed, and securely sealed declaration envelope in order to be

properly casted and counted.       See 25 P.S. §§ 3146.6(a), 3150.16(a), & 3146.8(g)(4)(ii).

Nevertheless, despite the clear language of the state, Secretary Boockvar and her staff advised all

county boards of elections on May 28, 2020, that “there is no statutory requirement, nor is there

any statutory authority,” for not counting an absentee or mail-in ballot that lacked a secrecy

envelope, and suggested that “the boards of elections in its discretion may develop a process by

which members of the pre-canvass or canvass boards insert these ballots into empty official

election ballot envelopes or privacy sleeves until such time as they are ready to be tabulated.” See

05/28/2020 Email Message from J. Marks, Deputy Secretary for Elections & Commissions,

attached hereto as Exhibit “1.”

                                                  -8-
         Case 2:20-cv-00966-NR Document 108 Filed 07/16/20 Page 9 of 13




               d.      Among other relief, Plaintiffs are seeking a declaration and injunction

stopping Defendants from engaging in the above conduct because they contravene the clear and

unambiguous legislative scheme enacted by the Pennsylvania General Assembly, and if they are

allowed to continue, Plaintiffs’ federal rights will be unconstitutionally infringed during the

upcoming November 4, 2020 General Election. See Verified Complaint (ECF#4), ¶¶ 152-155 &

162-164. 7 Under such circumstances, abstention is inappropriate. See, e.g., Moses H. Cone

Memorial Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 14 (1983) (emphasizing abstention is only

appropriate in rare cases); Riley v. Simmons, 45 F.3d 764, 771 (3d Cir. 1995) (“Federal courts have

an obligation to exercise their jurisdiction. Abstention, therefore, is the exception rather than the

rule.”); EH Fusion Party v. Suffolk Cty. Bd. of Elections, 401 F. Supp. 3d 376, 388-89 (E.D. N.Y.

2019) (denying abstention because “there is not an unsettled matter of state law regarding the

meaning or requirements of the election law”); ABC v. Blackwell, 479 F. Supp. 2d 719, 731-732

(S.D. Oh. 2006) (abstention not warranted when state law is not challenged for facial vagueness

and plaintiffs are entitled to a final decision before the upcoming mid-term election); Cano v.

Davis, 191 F. Supp. 2d 1140, 1145 (C.D. Cal. 2002) (abstention should be denied where it “would

foreclose any possibility that the fundamental voting rights violation that plaintiffs allege could be

remedied prior to the next statewide election.”).

       8.      Most of the Responding Defendants also contend—out of one side of their mouth—

that the discovery Plaintiffs seek is overly-burdensome and it is too time-consuming for them to

compile it, while also arguing—out of the other side of their mouth—that they already are in the

process of compiling the discovery Plaintiffs seek to provide to the Secretary of the



7
  Despite these blatant violations of the law (and the others outlined in the Complaint), Secretary
Boockvar baldly proclaims in her Response that “[t]he Commonwealth properly administered the
Primary Election.” ECF #48, p.6.
                                                -9-
        Case 2:20-cv-00966-NR Document 108 Filed 07/16/20 Page 10 of 13




Commonwealth as required by state law. See, e.g., Defendant Crawford County Board of

Elections’ Response (ECF #46), pp. 6-9. Plaintiffs would use a Reply Brief to address the

burdensomeness objections raised by the various Responding Defendants. See, e.g., Western

Acceptance, LLC v. Gen. Agric. Inc., No. 20-cv-00052, 2020 U.S. Dist. LEXIS 119529, at *16-17

(D. Colo., Jul. 8, 2020) (even significant discovery burdens are “well within the normal range”

because parties always are burdened by discovery under our judicial system). Only when the

burden becomes “undue” is a party entitled to protection.

       9.      Finally, to the extent Responding Defendants have an issue with the scope of the

proposed discovery, Plaintiffs are amenable to a requirement that the parties meet-and-confer on

the discovery topics and report the results of the same to the Court on an expedited basis. See,

e.g., Cty. of Butler, 2020 U.S. Dist. LEXIS 93484, at *16 (“[T]he Court hereby ORDERS the

parties to meet and confer on the following topics: 1) The type and extent of discovery sought by

each party. To the extent that discovery is necessary, the Court will issue a case management order

with condensed discovery deadlines; … .”).

       For all of the foregoing reasons, Plaintiffs request leave to file a Reply Brief, limited to 10

pages, within three (3) days of the Order granting this relief.

                                                  Respectfully submitted,

                                                  PORTER WRIGHT MORRIS & ARTHUR LLP

Date: July 16, 2020                         By: /s/ Ronald L. Hicks, Jr.
                                                Ronald L. Hicks, Jr. (PA #49520)
                                                Jeremy A. Mercer (PA #86480)
                                                Russell D. Giancola (PA #200058)
                                                Six PPG Place, Third Floor
                                                Pittsburgh, PA 15222
                                                (412) 235-4500 (Telephone)
                                                (412) 235-4510 (Fax)
                                                rhicks@porterwright.com
                                                jmercer@porterwright.com
                                                rgiancola@porterwright.com

                                                - 10 -
Case 2:20-cv-00966-NR Document 108 Filed 07/16/20 Page 11 of 13




                              and

                              Matthew E. Morgan (DC #989591)
                              (admitted pro hac vice – ECF #10)
                              Justin Clark (DC #499621)
                              (pro hac vice motion pending – ECF #27)
                              Elections, LLC
                              1000 Maine Ave., SW, 4th Floor
                              Washington, DC 20224
                              (202) 844-3812 (Telephone)
                              matthew.morgan@electionlawllc.com
                              justin.clark@electionlawllc.com

                              Counsel for Plaintiffs




                             - 11 -
        Case 2:20-cv-00966-NR Document 108 Filed 07/16/20 Page 12 of 13




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DONALD J. TRUMP FOR                           )
 PRESIDENT, INC.; et al.,                      )
                                               ) Civil Action
                Plaintiffs,                    )
                                               ) No.: 2-20-CV-966
        v.                                     )
                                               )
 KATHY BOOCKVAR; et al.,                       )
                                               ) Judge J. Nicholas Ranjan
                Defendants.                    )


                       { ORDER GRANTING }
  MOTION FOR LEAVE TO FILE REPLY BRIEF IN SUPPORT OF MOTION FOR
A SPEEDY DECLARATORY JUDGMENT HEARING AND EXPEDITED DISCOVERY


       AND NOW THIS ________ day of July, 2020, upon consideration of Plaintiffs’ Motion

for Leave to File a Reply Brief in Support of their Motion for a Speedy Declaratory Judgment

Hearing and Expedited Discovery at ECF #_____ (“Motion”), and any and all responses or filings

related thereto, that Motion is GRANTED. Plaintiffs are granted leave to file a Reply Brief in

support of their motion at ECF #6. That Reply Brief is limited to 10 pages and must be filed no

later than _____ days from the date of this Order.

       IT IS SO ORDERED.



                                             _______________________________________, J.
                                             J. Nicholas Ranjan, District Judge
             Case 2:20-cv-00966-NR Document 108 Filed 07/16/20 Page 13 of 13




                                     CERTIFICATE OF SERVICE

             I hereby certify that I caused a true and correct copy of the foregoing Motion to be filed

this 16th day of July, 2020, via ECF, which system will serve notice of same on all parties

registered to receive same via the ECF system. For any party who has yet to enter an appearance,

the undersigned certifies that a copy of the foregoing filing will be served on that party via U.S.

Mail and a copy sent to the County Solicitor, if known, via email or fax.

                                                     Respectfully submitted,

                                                     PORTER WRIGHT MORRIS & ARTHUR LLP

                                               By: /s/ Ronald L. Hicks, Jr.
                                                   Ronald L. Hicks, Jr. (PA #49520)
                                                   Jeremy A. Mercer (PA #86480)
                                                   Russell D. Giancola (PA #200058)
                                                   Six PPG Place, Third Floor
                                                   Pittsburgh, PA 15222
                                                   (412) 235-4500 (Telephone)
                                                   (412) 235-4510 (Fax)
                                                   rhicks@porterwright.com
                                                   jmercer@porterwright.com
                                                   rgiancola@porterwright.com

                                                     and

                                                     Matthew E. Morgan (DC #989591)
                                                     (admitted pro hac vice – ECF #10)
                                                     Justin Clark (DC #499621)
                                                     (pro hac vice motion pending – ECF #27)
                                                     Elections, LLC
                                                     1000 Maine Ave., SW, 4th Floor
                                                     Washington, DC 20224
                                                     (202) 844-3812 (Telephone)
                                                     matthew.morgan@electionlawllc.com
                                                     justin.clark@electionlawllc.com

                                                     Counsel for Plaintiffs




13482744v1
